Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, and 9-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Birbaumer et al. (7,134,528).  Birbaumer et al. discloses (claims 1, 12, and 20) a system for controlling working fluid in a hydraulic elevator, with a hydraulic jack 6, a control valve 12 in fluid communication with the hydraulic jack 6, wherein the control valve 12 is configurable in an open position and in a closed position, a pump 13 in fluid communication with the control valve 12, wherein the control valve 12 is disposed between the pump 13 and the hydraulic jack 6, a controller 25, wherein when the control valve 12 is in the closed position the controller causes the pump 13 to at least one of adjust a first pressure on a pump side of the control valve 12 to a second pressure on a hydraulic jack side of the control valve 12 or maintain the first pressure at the second pressure (col. 8, lines 40-63), and (claims 5, 15, and 16) a VVVF drive 24 (col. 4, line 65- col. 5, line 1) that provides electricity from a power source to a motor 14 that generates a force for powering the pump (claims 2 and 15) wherein the controller 25 causes the pump to maintain or adjust the first pressure on the pump side of the control valve to be within 2.5% of the second pressure on the hydraulic jack side of the control valve when the control valve 12 is in the closed position (col. 8, lines 40-63), (claim 3) the pump is a bidirectional pump 13, (claims 4, 13, 20) as the hydraulic jack 6 moves an elevator car 1 up and down, the control valve 12 remains open and the bidirectional pump 13 controls the hydraulic jack 6 and movement of the elevator car 1, (claim 6 and 16) the VVVF drive 24 operates in a speed-control mode when the controller 25 causes the pump 13 to adjust the first pressure to be within 1.0% of the second pressure (col. 8, lines 40-63), (claims 7 and 17) the VVVF drive 24 transitions from the speed-control mode (col. 8, lines 40-63, while control valve 12 is closed) to closed-loop velocity control or closed-loop flow control (col. 5, line 13-35, while control valve 12 is open) when the control valve 12 moves from the closed position into the open position, (claims 9, 14, 18, and 21) based on the first and second pressures, the controller provides the VVVF drive with a speed reference signal that informs the VVVF drive as to how to control a speed of the motor (col. 8, lines 7-13), (claim 10) a first pressure sensor 33 is disposed on the pump side of the control valve, the first pressure sensor measures the first pressure, which is transmitted to the controller 25, a second pressure sensor 31 is disposed on the hydraulic jack side of the control valve, and the second pressure sensor measures the second pressure, which is transmitted to the controller 25, (claims 11 and 19) the controller 25 causes the pump 13 to adjust the first pressure within 1.0% of the second pressure less than a second prior to a time at which the control valve begins to transition from the closed position to the open position (col. 8, lines 40-63, and col. 7, lines 8-12 show the 100-300ms order of magnitude to achieve “equalization” of pressure across control valve 12). 

Prior Art
	Prior art made of record but not relied upon is considered pertinent to Applicant's disclosure for showing other systems for controlling working fluid in hydraulic elevators.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The improvement comprises a motor speed signal from the motor being provided as feedback to the VVVF drive. 

Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Thomas Lazo whose telephone number is (571) 272-4818.  The examiner can normally be reached on Monday-Friday from 8:00 am to 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Kenneth Bomberg, can be reached on (571) 272-4922.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/THOMAS E LAZO/Primary Examiner, 
Art Unit 3745                                                                                                                                                                                                        April 16, 2021